WILLIAM BOYUM, Chief Justice.
Notice of appeal was given in open Court on November 6, 2012 by Defendant Gregory Lee Cline. Pursuant to the Rule 6(a) of Rules of Appellate Procedure of the Cherokee Supreme Court, the appellant shall have 10 days after notice of appeal is given orally in open court, to request a transcript. The appellant must deposit $300 with the clerk at the time the request for transcript is made. No request for transcript has been filed and no money has been deposited with the clerk. The rules of appellate procedure are mandatory.
The appeal is dismissed.